ORDER
PER CURIAM
Daniel Darrough (“Husband”) appeals the trial court’s judgment that dissolved his marriage to Danielle Darrough (“Wife”), divided their property and debts, and determined the terms of custody of their two children. In a multitude of points and subpoints on appeal, Husband faults much of the trial court’s judgment, asserting that the court erroneously reached numerous conclusions unsupported by substantial evidence in the record and against the weight of the evidence, and that the court in several ways abused its discretion. We affirm.
The judgment of the trial court is supported by substantial evidence, is not against the weight of the evidence, and no error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for them information only, setting forth the reasons for this order pursuant to Rule 84.16(b).